Citation Nr: 1008748	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative spondylosis of the cervical spine, with disc 
protrusion at C5-6.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1985, and from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran's degenerative spondylosis of the cervical 
spine is manifested by flexion limited to 50 degrees and a 
combined range of motion of 245 degrees, with no additional 
loss of motion upon repetitive use and no evidence of 
incapacitating episodes due to intervertebral disc syndrome.

2.  The evidence shows that the Veteran's degenerative 
spondylosis of the cervical spine is productive of burning 
pain in the shoulder and arm of the right upper extremity.

3.  The evidence shows that the Veteran's degenerative 
spondylosis of the cervical spine is productive of burning 
pain in the shoulder and arm of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative spondylosis of the cervical spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5235-5243 (2009).

2.  The criteria for a separate 20 percent rating for mild 
incomplete paralysis of the upper radicular group of the 
right upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8510 (2009).  

3.  The criteria for a separate 20 percent rating for mild 
incomplete paralysis of the upper radicular group of the left 
upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.124a, Diagnostic Code 8510 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2009 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in December 2009.  
Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and written 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in May 2008.  
Next, the Veteran was afforded pertinent VA examinations in 
December 2005 and November 2009 to determine the nature, 
extent, severity and manifestations of his cervical spine 
disability.  Thus, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied as to substantial compliance with 
its September 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included obtaining VA treatment records, 
attempting to obtain the names and addresses of the Veteran's 
private medical care providers, and scheduling an appropriate 
VA examination to determine the severity of his cervical 
spine disability.    

In a March 2004 rating decision, the RO established service 
connection for degenerative spondylosis of the cervical spine 
and assigned a noncompensable rating under Diagnostic Code 
5293-5292.  Claiming that the condition had worsened, the 
Veteran filed a claim for an increased rating in April 2005, 
which the RO partially granted in a March 2006 rating 
decision.  However, the Veteran maintains that he is entitled 
to an evaluation in excess of 10 percent.  

Such evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent disability rating if forward 
flexion of the cervical spine is between 30 degrees and 40 
degrees, the combined range of motion of the cervical spine 
is between 170 degrees and 335 degrees, or if there is muscle 
spasm, guarding or localized tenderness not severe enough to 
result in abnormal spinal contour.  A 20 percent disability 
rating is warranted if forward flexion of the cervical spine 
is greater than 15 degrees but not greater than 30 degrees, 
or if the combined range of motion of the cervical spine is 
not greater than 170 degrees; or if there is muscle spasm of 
guarding severe enough to result in abnormal spinal contour.  
A 30 percent disability rating is assigned if forward flexion 
of the cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  Lastly, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2009).

In addition, intervertebral disc syndrome is rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2009).

Under these criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
at least one week but less than two weeks; a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months and a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome 
requiring bedrest and treatment "prescribed by a 
physician."  Id.

As to the determination of the neurological manifestations, 
DC 8515 pertains to paralysis of the median nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation for either upper extremity; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation for the minor upper extremity and a 30 
percent evaluation for the major upper extremity; and severe 
incomplete paralysis warrants a 40 percent disability 
evaluation for the minor extremity and a 50 percent 
disability evaluation for the major upper extremity.  A 60 
percent disability rating is warranted for the minor upper 
extremity and a 70 percent disability is warranted for the 
major upper extremity with evidence of complete paralysis.  
See 38 C.F.R. § 4.124a, DC 8520.

Here, the Veteran was afforded a VA spine examination in 
November 2009, at which time he complained of decreased range 
of motion, stiffness, spasms, and a constant, burning pain 
radiating into his shoulders and arms.  He also reported 
severe exacerbations of pain occurring every 1 to 2 months 
and lasting approximately 1 to 2 days, during which time he 
could not turn his head in any direction.

Objective examination revealed pain upon motion of the 
cervical spine.  However, there was no evidence of spasm, 
atrophy, guarding, tenderness, or weakness of the cervical or 
thoracic spines.  The Veteran exhibited active movement 
against full resistance in all extremities.  Sensory 
examination revealed normal vibration, pain, light touch, and 
position sense, with no evidence of abnormal sensation.  
Reflexes were hypoactive in the biceps, triceps, 
brachioradialis, and fingers.

Range-of-motion testing during the November 2009 VA spine 
examination revealed flexion limited to 50 degrees, extension 
limited to 35 degrees, left lateral flexion limited to 20 
degrees, right lateral flexion limited to 40 degrees, left 
lateral rotation limited to 75 degrees, and right lateral 
rotation limited to 25 degrees, with objective evidence of 
pain upon active motion.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  Although there was objective 
evidence of pain following repetitive motion, there was no 
additional limitation following repetitive motion.  

VA treatment records reveal continuing treatment for a 
"stabbing pain" in the Veteran's neck and shoulders as well 
as numbness in his back.  Neurological testing revealed 
cranial nerves II through XII to be intact.  Motor strength 
was normal in the bilateral upper and lower extremities.  
Sensory examination was also normal.  

Applying the applicable criteria to the facts of this case, 
the Board finds that, after factoring the Veteran's 
complaints of pain on motion, his cervical spine exhibits 
mild limitation of motion with flexion of 50 degrees and 
combined limitation of motion of 245 degrees.   As such, he 
does not meet the criteria for an evaluation in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  

With respect to the criteria for intervertebral disc 
syndrome, the Board notes that the evidence does not 
establish the occurrence of any incapacitating episodes.  

However, the Board notes that the Veteran has complained of 
constant burning pain radiating into his bilateral shoulders 
and arms.  This is alternatively referred to as a "stabbing 
pain" in his VA treatment records, and is corroborated by 
the November 2009 examiner's diagnosis of degenerative disc 
disease of the cervical spine with mild cord impingement at 
C5-6 causing cervical radiculopathy.  As such, the Board 
finds that the Veteran is entitled to separate 20 percent 
evaluations for each upper extremity based on neurological 
manifestations of the cervical spine disability under 
Diagnostic Code 8510, as there is evidence of mild incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals) in each upper extremity.  38 C.F.R. §§ 4.25,  
4.121a, Diagnostic Code 8510 (2009).  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
cervical spine disability; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than his assessment of the severity 
of his disabilities.

Further, the evidence does not reflect that the disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  First, the Veteran is currently 
employed as an electronic technician on a full-time basis.  
Although the November 2009 VA examiner indicated that the 
cervical disability had "significant effects" on his usual 
occupation due to "increased absenteeism," the report also 
indicated that the Veteran had only missed 4 days of work due 
to neck pain in the past year.  The examiner opined that the 
degenerative cervical spondylosis had only mild effects on 
his recreational activities and no effect on chores, 
shopping, exercise, sports, traveling, feeding, bathing, 
dressing, toileting, or grooming.  Moreover, the evidence 
does not show that he has been hospitalized for cervical 
complaints.  Thus, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

A rating in excess of 10 percent for degenerative spondylosis 
of the cervical spine, with disc protrusion at C5-6, is 
denied.  

A separate 20 percent rating for mild incomplete paralysis of 
the upper radicular group of the right upper extremity is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A separate 20 percent rating for mild incomplete paralysis of 
the upper radicular group of the left upper extremity is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


